Citation Nr: 0916660	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for a left knee 
disability.

5.  Entitlement to an effective date earlier than January 12, 
2005, for the award of a 50 percent disability rating for 
migraine headaches with syncope.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the previously denied claim of entitlement to service 
connection for a right knee disability, denied his claim for 
service connection for a cervical spine disability, and 
denied his claims for increased ratings for a low back 
disability, a left knee disability, and migraine headaches.  
By an April 2005 rating decision, the RO increased the 
disability rating for the Veteran's migraine headaches from 
30 to 50 percent disabling, effective January 12, 2005.  As a 
50 percent rating is the maximum rating available for 
migraine headaches, the issue of entitlement to an increased 
rating for migraine headaches with syncope is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  A December 2005 statement of the case denied the 
Veteran's claim of entitlement to an effective date earlier 
than January 12, 2005, for the award of the 50 percent 
disability rating.

The application to reopen the previously denied claim of 
entitlement to service connection for a right knee disability 
and the issue of entitlement to service connection for a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
service-connected low back disability (chronic lumbosacral 
strain with limitation of motion) has been manifested by 
severe limitation of motion of the thoracolumbar spine.  It 
has not been productive of any incapacitating episodes within 
the past 12 months.  

2.  Ankylosis and neurological manifestations including 
radiculopathy associated with the service-connected low back 
disability have not been shown.

3.  Throughout the pendency of the appeal, the Veteran's left 
knee disability has been manifested by subjective complaints 
of pain, instability, giving way, stiffness, weakness, 
fatigability, and swelling, and objective findings of 
extension to 0 degrees, flexion limited to 120 degrees, no 
more than slight instability, and degenerative changes.  
There is no clinical evidence of ankylosis, dislocation, or 
locking.

4.  In a July 1994 rating decision, the RO granted service 
connection for migraine headaches with syncope and awarded a 
30 percent disability rating, effective December 2, 1993.  
The Veteran did not appeal this decision.

5.  The Veteran has not raised a claim of entitlement to 
revision of the July 1994 rating decision based upon clear 
and unmistakable error (CUE).

6.  In April 2003, the RO received a claim for an increased 
rating for migraine headaches with syncope  

7.  The RO denied the Veteran's claim for an increased rating 
in an April 2004 rating decision.  In an April 2005 rating 
decision, the RO increased the Veteran's disability rating 
for migraine headaches with syncope from 30 to 50 percent 
disabling, effective January 12, 2005.

8.  Medical evidence dated on August 19, 2002, within the 
year prior to the date the claim for an increased rating was 
filed, demonstrates that the Veteran was entitled to a 50 
percent disability rating for his service-connected migraine 
headaches with syncope as of August 19, 2002.

9.  There is no evidence of record dated earlier than August 
19, 2002, which demonstrates that the Veteran would be 
entitled to a 50 percent disability rating for his service-
connected migraine headaches with syncope.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but 
no higher, for a low back disability (chronic lumbosacral 
strain with limitation of motion) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002); 5237, 
5242, 5243 (2008).  

2.  The criteria for separate 10 percent evaluations for 
arthritis and slight instability of the left knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, Part 4, including § 4.71a, 
DCs 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2008).

3.  The criteria for an earlier effective date of August 19, 
2002, for a 50 percent disability rating for migraine 
headaches with syncope have been met.  38 U.S.C.A. §§ 5101, 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2008); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  With respect to a claim seeking increased 
compensation for an already service-connected disability, 38 
U.S.C.A. § 5103(a) requires that VA notify the claimant that 
he/she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  Additionally, the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.; see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally, 
the notice must provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Id.

In the present case, notice was provided to the Veteran in 
May 2003, prior to the initial AOJ decision on his claims.  
This letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Board acknowledges that this 
notice letter did not fully meet the requirements set forth 
in Vazquez-Flores.  This error, however, did not affect the 
essential fairness of the adjudication.  Specifically, the 
Veteran was advised in the pre-adjudicatory notice that he 
must provide evidence demonstrating a worsening or increase 
in the severity of his disabilities, and that such 
information could include different types of medical and lay 
evidence and statements from people with personal knowledge 
of his symptoms.  In addition, he was notified that it was 
his responsibility to support the claims with appropriate 
evidence.  The Veteran responded to the notice sent and 
identified medical evidence in connection with his claims, 
which indicates he affirmatively demonstrated his 
understanding of the need to provide VA with information and 
evidence to support his claims.  Further, the Veteran 
demonstrated actual knowledge that he needed to show the 
effect that the worsening of his service-connected 
disabilities had on his employment and daily life as he 
submitted statements indicating that his left knee and low 
back disabilities made it difficult for him to continue in 
his current position as a mail carrier for the United States 
Postal Service.   

Post-adjudication, the Veteran was sent a statement of the 
case in September 2004, and a supplemental statement of the 
case in April 2005 that notified him of the Diagnostic Codes 
that contain the criteria of what is necessary to show 
entitlement to higher disability ratings for his low back and 
left knee disabilities.  Furthermore, each of the statements 
of the case advised the Veteran of what Diagnostic Codes were 
relevant to his claims and the rating criteria and the range 
of severity for each Diagnostic Code.  In addition, the 
Veteran was given general notice in June 2008 that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide a range of severity 
of a particular disability from 0 percent to as much as 100 
percent.  Despite that his claims were not readjudicated 
following this notice, such lapse in notice is not 
prejudicial because the Veteran had been provided specific 
notice of the Diagnostic Codes applicable to his service-
connected disabilities and the rating criteria and range of 
severity particular to those Diagnostic Codes.  Thus, the 
Board finds that any deficiencies in the pre-adjudicatory 
notices provided to the Veteran are nonprejudicial as the 
Veteran either had actual knowledge or a reasonable person 
could be expected to understand what was needed.  
Consequently, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

As pertains to the Veteran's claim for an earlier effective 
date for the award of a 50 percent rating for migraine 
headaches with syncope, this decision constitutes a full 
grant of the Veteran's claim.  Given the favorable 
disposition, a discussion as to whether VA duties pursuant to 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008) with respect to this claim have been 
satisfied is not required.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran and his 
service treatment records have been associated with the 
claims file.  VA outpatient treatment records have been 
obtained and the Veteran has not identified any outstanding 
records pertaining to treatment received for the claimed 
conditions.  VA is only required to make reasonable efforts 
to obtain relevant records that the Veteran has adequately 
identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claims.  VA also offered 
the Veteran the opportunity to testify before the Board.  The 
Veteran, however, declined the offer.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the Veteran with appropriate VA examinations in June 
2003, January 2005, and January 2006.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's low back and left knee 
disabilities since he was last examined.  As such, a remand 
is not required solely due to the passage of time since the 
most recent VA examination was prepared.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  Moreover, the Veteran has not 
reported receiving any recent treatment, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions.

Accordingly, the Board finds that VA has satisfied its duties 
to inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

 Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
Diagnostic Codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
Diagnostic Codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

A.  Low Back

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board can 
apply only the prior regulation to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000).

The RO considered and notified the Veteran of both the old 
and the new versions of the relevant criteria.  The Board's 
following decision results in no prejudice to the Veteran in 
terms of any lack of notice of the regulatory revisions.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple Diagnostic Codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

At the time the Veteran filed his claim for an increased 
rating, intervertebral disc syndrome (IDS) was evaluated 
either on the total duration of incapacitating episodes 
resulting from IDS over the past 12 months, or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent was warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
slightly revised in September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the Diagnostic 
Codes were reclassified.  These reclassified Diagnostic Codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for IDS (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2008).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5295-5292.  Hyphenated 
Diagnostic Codes are used when a rating under one Diagnostic 
Code requires use of an additional Diagnostic Code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5295 pertains to lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5295 (2003).  Diagnostic Code 5292 
pertains to limitation of motion of the lumbosacral spine.  
38 C.F.R. § 4.71a, DC 5292 (2003). Diagnostic Code 5293, 
which contemplates IDS, is also applicable.  38 C.F.R. 
§ 4.71a, DC 5293 (2003).  

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
Diagnostic Codes pertaining to these disabilities are not 
applicable in the instant case.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  
Treatment records dated from April 2002 to June 2003 
demonstrate complaints of back pain but do not describe 
whether, or to what extent, his pain limited the range of 
motion of his lumbar spine.  On VA examination in June 2003, 
the Veteran was noted to have reinjured his back in a 
November 2002 motor vehicle accident, resulting in greater 
back discomfort.  Physical examination revealed forward 
flexion to 45 degrees and extension to 20 degrees.  All 
ranges of motion were affected by pain.  A treatment record 
dated in July 2003 shows that the Veteran sought emergency 
medical treatment for neck and back pain after his hatchback 
"exploded" the day before, throwing him backward, with the 
result of him falling on his back.  He reported increased 
pain along the lower lumbar region that was worse with 
moving.  While he was noted to have full range of motion in 
the cervical spine and lower extremities, the range of motion 
of his lumbar spine was not noted.  

A private MRI examination in February 2004 revealed a right 
paracentral L5-S1 disk rupture.  He was advised to proceed 
with lumbar discectomy.  Surgery, however, was not approved, 
and in July 2004, the Veteran had still not undergone 
surgical removal of the ruptured disk.  At the time of 
receiving treatment in July 2004, the Veteran reported 
continued back pain that had worsened to the point where he 
was unable to work as a letter carrier for the United States 
Post Office.  He complained of constant pain that was worse 
with walking.  While it is clear that the Veteran was 
experiencing severe back pain in July 2004, the range of 
motion of his lumbar spine was not then recorded.  The 
Veteran eventually underwent lumbar discectomy in October 
2004.   Subsequent treatment records dated to November 2005 
show that the Veteran received regular treatment for 
complaints of back pain.  The ranges of motion of his lumbar 
spine, however, were not recorded during this period.

On VA examination in January 2006, the Veteran reported a 
history of ongoing back pain with flare-ups occurring 
approximately every three weeks to a month since his initial 
injury in service.  He stated that the pain gradually 
worsened over the years, until he was involved in a motor 
vehicle accident in November 2002, with his back pain sharply 
aggravated as a result of the accident.  Since the accident, 
he had experienced radiation of back pain into his lower 
extremities.  On physical examination, the Veteran was 
observed to grunt and complain with every move.  Getting into 
and out of the chair was a continuous series of grunts and 
expressions of pain.  He got up with moderate difficulty, and 
got on and off the examining table with moderate difficulty.  
He was observed to walk with a slow gait that at times was 
antalgic.  The examiner stated that each and every examining 
maneuver was greeted by expressions of pain.  Range of motion 
testing of the Veteran's lumbar spine was as follows:  
forward flexion to 30 to 40 degrees, extension to 20 degrees, 
and 30 degrees lateral bending, bilaterally.  All ranges of 
motion were affected by pain.  The examiner questioned the 
validity of the extent of the Veteran's pain, considering 
that he was still employed on a full-time basis as a letter 
carrier.  Regardless of the exaggerated quality of the 
Veteran's complaints, the examiner determined that because 
the Veteran's in-service injury had been productive of pain 
localized to the lower back without radiation to the lower 
extremities, and his pain was now located predominantly on 
the right lower side of the back with very definite and 
moderately severe radiation into the right lower extremity, 
his current symptoms appeared to primarily be the result of 
the injury sustained in the November 2002 motor vehicle 
accident with the resulting L5-S1 disk herniation.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  It is clear from 
the evidence of record that the Veteran sustained additional 
injury to his lumbar spine in November 2002, and that the 
entirety of his current symptoms are not attributable solely 
to the in-service injury.  However, because there are no 
recorded ranges of motion dated immediately or shortly before 
the November 2002 motor vehicle accident, it is unclear to 
the Board to what extent the November 2002 accident affected 
the range of motion of his lumbar spine.  Because the Veteran 
reported continuous back pain since the in-service injury, 
and it appears that the pain limited his range of motion even 
before the November 2002 accident, and no medical 
professional has explicitly differentiated the limitation of 
motion of the lumbar spine attributable to the in-service 
injury as compared to the limitation of motion resulting from 
the November 2002 injury, the Board will consider the 
limitation of the range of motion of the lumbar spine as 
wholly attributable to the in-service injury.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (holding that the Board 
is precluded from differentiating between symptomatology 
attributed to a service-connected disability and a 
nonservice-connected disability in the absence of medical 
evidence which does so).  Based upon the ranges of motion 
recorded at each of the above examinations, with 
consideration of flare-ups that the Veteran reported occur 
approximately every three weeks to a month, the Board 
concludes that the Veteran's limitation of motion most 
accurately falls within the severe range.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, the Veteran's low back disability was 
severe, for which a 40 percent rating was warranted.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Thus, under the old 
schedular criteria of DC 5292, the Veteran is entitled to an 
increased rating of 40 percent, the maximum rating available 
under that Diagnostic Code.

Under the more specific numerical criteria found under the 
revised spinal regulations, the Veteran's lumbar spine 
disability fails to satisfy the requirements for more than a 
20 percent rating.  According to the new regulations, his 
ranges of motion fall squarely within the requirements for a 
20 percent rating: forward flexion greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
not greater than 120 degrees.  38 C.F.R. § 4.71a, DC 5237 
(2008).  

Turning next to the diagnostic criteria pertaining to 
lumbosacral strain, a 40 percent rating was the maximum 
available rating under DC 5295.  Thus, the old diagnostic 
criteria pertaining to lumbosacral strain may not serve as a 
basis for a rating in excess of 40 percent.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  Under the new schedular criteria, 
the Veteran's range of motion does not meet the criteria for 
a rating higher than 20 percent, as discussed immediately 
above.

In evaluating whether DC 5293, the code pertaining to IDS, 
would entitle the Veteran to a higher rating, the evidence 
for consideration includes VA examination reports and clinic 
records dated from April 2002 to January 2006.  
Significantly, these records demonstrate complaints of 
radiation of pain, numbness, and tingling of the lower 
extremities only after the November 2002 motor vehicle 
accident.  As late as July 2002, the Veteran denied 
experiencing radiation of pain or other neurological symptoms 
in his lower extremities. While records dated after the 
November 2002 accident are replete with complaints of 
numbness, tingling, and discomfort in the lower extremities, 
and demonstration of absent reflexes in the lower 
extremities, these complaints have been determined to be 
unrelated to the Veteran's service-connected low back 
disability.  Specifically, on VA examination in January 2006, 
the Veteran complained of low back pain with radiation into 
the lower extremities.  He described experiencing numbness 
and tingling predominantly in right lower extremity.  The 
examiner, however, determined that there because the 
Veteran's back pain prior to the November 2002 motor vehicle 
accident was localized to the lower back with no radiation 
into the lower extremities, and the November 2002 motor 
vehicle accident resulted in an L5-S1 disc herniation, with 
subsequent complaints of pain localized to the right side of 
the back with very definite and moderately severe radiation 
into the lower extremities, the radicular pain was related to 
the injury associated with the motor vehicle accident and was 
not associated with the in-service injury.  Thus, while the 
Veteran has complained of sensory abnormalities related to 
his low back disability, the findings in the medical records 
do not support a conclusion that the Veteran has 
radiculopathy, or that he has any other neurological symptoms 
amounting to moderate recurrent attacks of IDS, related to 
his service-connected chronic lumbosacral strain with 
limitation of motion.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The Veteran is thus not entitled to an 
increased rating for his low back disability under the 
criteria of DC 5293, in effect before September 2002.

At the time the Veteran filed his claim for an increased 
rating, IDS could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
DC 5243 (2002).  Under this code, a 60 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Although the record reflects that the Veteran 
underwent lumbar discectomy in October 2004, which required 
significant post-surgical convalescence, this surgery was 
unrelated to his service-connected low back disability.  
There is no evidence that the Veteran was prescribed bed rest 
by a physician due to his service-connected back disability 
for at least six weeks during any one-year period of the 
rating period under consideration.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  Accordingly, he is not 
entitled to an increased rating under this version of this 
Diagnostic Code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
Diagnostic Code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological Diagnostic Code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the Veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in June 2003, the Veteran had 20 degrees 
extension and 45 degrees flexion.  On VA examination in 
January 2006, the Veteran had 20 degrees extension, 30 to 40 
degrees flexion, and 30 degrees lateral flexion, bilaterally.  
Taken together, these ranges of motion would warrant a rating 
of no more than 40 percent under the general rating formula.  
The requirements for a higher rating under the general rating 
formula - unfavorable ankylosis of either the thoracolumbar 
spine or the entire spine - are neither contended nor shown.  
38 C.F.R. § 4.71a, DC 5237 (2008).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

The Board has determined that the Veteran is entitled to no 
more than a 40 percent disability rating under the rating 
criteria for limitation of thoracolumbar motion in effect 
prior to September 2003, and that the criteria for a rating 
greater than 40 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The question before the Board, then, is 
whether the Veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
while the Veteran has complained of neurological 
manifestations, no neurological manifestations have been 
demonstrated to be related to the service-connected injury.  
Accordingly, the Board finds that the Veteran is not entitled 
to a separate rating for neurological manifestations.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting a rating in excess of 40 percent have 
not been documented.  In addition, it has not been shown that 
the service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, resolving all 
doubt in favor of the Veteran, as is required by law, the 
Board concludes that the orthopedic manifestations of the 
Veteran's low back disability have warranted an increased 
rating of 40 percent, but no higher, throughout the pendency 
of the appeal.  The Board finds that the Veteran is not 
entitled to a separate rating for any neurological component 
of his low back disability, as there is no objective evidence 
that any neurological manifestations are related to his 
service-connected low back disability.  The "benefit-of-the-
doubt" rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

B.  Left Knee

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257, and evaluation of a knee disability under both of 
those codes does not amount to pyramiding.  However, a 
separate rating must be based on additional compensable 
disability.  38 C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a Veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's left knee disability is rated as noncompensably 
disabling under Diagnostic Code 5257, which pertains to 
recurrent subluxation or instability.  Diagnostic Codes 5260 
and 5261, which contemplate limitation of extension and 
flexion of the leg, and DC 5003, which pertains to 
degenerative arthritis, are also applicable in this instance.  
38 C.F.R. § 4.71a, DCs 5003, 5260, 5261.  

In considering the applicability of other Diagnostic Codes, 
the Board finds that Diagnostic Codes 5256 (ankylosis of the 
knee), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  Specifically, the Veteran has denied 
episodes of locking and dislocation, and no treatment record, 
or report of VA examination demonstrates any objective 
finding of dislocation or locking of the right knee.  
Similarly, ankylosis of the right knee has not been 
demonstrated.  Additionally, the Veteran has not undergone 
any surgical procedures on his right knee.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under Diagnostic Code 5260, a zero percent rating is 
warranted for flexion limited to 60 degrees; a 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Clinical records dated from April 2002 to November 2005 
demonstrate that the Veteran complained of left knee pain for 
which he underwent physical therapy but do not describe 
whether, or to what extent, his pain limited the range of 
motion of his left knee.  These records do, however, show 
that the Veteran was issued a hinged stabilizing brace for 
his left knee, with no significant relief, and that his left 
knee was exacerbated by stair climbing and walking on an 
incline.

The Veteran underwent VA examination of his left knee twice 
during the pendency of the appeal, in June 2003 and in 
January 2006.  On VA examination in June 2003, the Veteran 
stated that he was being treated for his left knee with 
physical therapy, including heat, a TENS unit, and 
ultrasound.  Physical examination revealed extension to 0 
degrees and flexion to 140 degrees.  There was no swelling or 
tenderness of the knee, and no evidence of ligamentous 
laxity.  X-ray examination revealed no evidence of 
degenerative changes.  On examination in January 2006, the 
Veteran complained of continued retropatellar left knee pain 
that flared up approximately once per month, depending on his 
activities.  He had a generalized background pain, however, 
that was constantly present.  On physical examination, the 
Veteran was observed to grunt and complain with every move.  
Getting in and out of a chair was a continuous series of 
grunts and expressions of pain.  He was observed to walk with 
a slow gait which at times was antalgic, and at time was 
normal.  Range of motion testing revealed extension to 0 
degrees and flexion to 130 degrees.  There was no evidence of 
effusion, no patellar signs, and no ligamentous instability.  
There was no increased limitation of motion due to weakness, 
fatigability, or incoordination during the repetitive 
portions of the examination.  X-ray examination was normal, 
although MRI examination revealed moderate osteoarthritis of 
the left knee, preferentially involving the patellofemoral 
joint.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, the Veteran had full extension of 
the left knee, or extension to zero degrees.  Extension to 
zero degrees warrants a noncompensable evaluation and a 
higher evaluation is not warranted under Diagnostic Code 
5261.  Similarly, the evidence does not support a higher 
rating under Diagnostic Code 5260.  Flexion to 130 degrees 
does not warrant a higher rating under Diagnostic Code 5260.  
Even an additional 10 percent loss of functionality does not 
meet the criteria for higher rating.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

The Board has determined that the Veteran is not entitled to 
a compensable rating under either Diagnostic Code 5260 or 
5261. Given that he did not meet the criteria for a 
compensable rating under either of these Diagnostic Codes, 
General Counsel Precedent Opinion VAOPGCPREC 9-2004 is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  
VAOPGCPREC 9-2004 held that separate ratings could be 
assigned when the criteria for a compensable rating under 
Diagnostic Codes 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of Diagnostic Code 5260 or Diagnostic Code 5261.

However, in this case the Veteran has been shown on MRI 
examination to have osteoarthritis in the left knee.  
Specifically, patellofemoral arthritis was visualized on MRI 
examination in January 2006.  Where there is limitation of 
motion, but such limitation of motion is noncompensable under 
the limitation of motion Diagnostic Codes, X ray confirmation 
of the affected joint will warrant a 10 percent rating under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Also, under Diagnostic Code 5003, a 10 percent rating 
may apply where limitation of motion is absent, but there is 
X-ray evidence of arthritis involving two or more major 
joints or involving two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  In this 
case, the Veteran has nearly full range of motion of the left 
knee.  However, the Veteran's symptoms, including his 
inability to climb stairs or walk on an incline for extended 
periods, and the limitation of flexion, show sufficient 
limitation of motion as to invoke the aforementioned portion 
of Diagnostic Code  5003, based on very minimal 
(noncompensable) limitation of motion.  The Board finds that, 
on this basis, the Veteran is entitled to a 10 percent rating 
for his left knee under Diagnostic Code 5003 based upon MRI 
findings of arthritis with a noncompensable level of 
limitation of motion.

Next, DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, and a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Under 
38 C.F.R. § 4.31, where the criteria for a compensable rating 
under a Diagnostic Code are not met, and the schedule does 
not provide for a zero percent evaluation, as in DC 5257, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2008).

Treatment records dated from April 2002 to November 2005 show 
that the Veteran complained of instability and giving way of 
the left knee, for which he was prescribed a hinged knee 
brace.  Additionally, in statements submitted in support of 
his claim throughout the pendency of the appeal, and in 
January 2005 testimony before the RO, the Veteran described 
experiencing instability and giving way of the left knee.  On 
VA examination in June 2003 and January 2006, the Veteran 
complained of pain, weakness, stiffness, instability, in that 
he felt as if he pushed himself his left knee would give way, 
and lack of endurance.  Physical examination on each 
occasional, however, revealed no ligamentous instability.  
While there is no clinical evidence of ligamentous 
instability in this case, the Board finds that the Veteran's 
left knee disability is consistent with non-ligamentous 
instability and giving way of the knee.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to a separate 10 percent rating 
for slight instability.  In addressing whether he is entitled 
to a rating higher than 10 percent, the Board finds that he 
is not, as there is no clinical evidence of instability.  A 
left knee that appears stable on examination may not be found 
to equate to moderate instability.  

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
left knee disability, but findings supporting ratings in 
excess of 10 percent for painful limitation of motion and in 
excess of 10 percent for slight instability have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  While the Veteran is limited in his 
ability to perform certain tasks and the record reflects that 
there were periods during the pendency of the appeal where 
the Veteran was not working, he was not working as a result 
of having undergone back surgery.  Therefore, the Board finds 
that referral for consideration of the assignment of 
extraschedular ratings is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that separate 10 percent 
ratings for painful limitation of flexion with arthritis and 
slight instability of the knee, but no higher, have been 
warranted throughout the pendency of the appeal.  The benefit 
of the doubt has been given to the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than January 12, 2005, for the assignment of a 50 
percent disability rating for migraine headaches with 
syncope.  Significantly, he did not appeal the July 1994 
rating decision that granted service connection and awarded a 
30 percent disability rating, and he has not alleged that the 
July 1994 decision was clearly and unmistakably erroneous in 
assigning a 30 percent rating.  See Johnston v. Nicholson, 
421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. 
App. 393 (2006).  No additional communication asserting 
entitlement to an increased rating was received from the 
Veteran until April 2003.

The RO denied the Veteran's claim for an increased rating in 
an April 2004 rating decision.  In an April 2005 rating 
decision, the RO increased the Veteran's disability rating 
for migraine headaches with syncope from 30 to 50 percent 
disabling, effective January 12, 2005.  The increase was 
based upon a January 12, 2005, report of VA neurological 
examination, which the RO determined was the date that an 
increase in disability was first shown.  See 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  

The Veteran contends that he is entitled to an earlier 
effective date because he had been experiencing very frequent 
completely prostrating and prolonged headaches productive of 
severe economic inadaptability well before the January 2005 
examination.

Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent rating.  A maximum 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2008).

Clinical records dated from April 2002 to November 2005 show 
that the Veteran received treatment for his migraine 
headaches approximately every three months, with the first 
record of such treatment during this period dated in May 
2002.  At that time, the Veteran reported that the frequency 
and intensity of his headaches were better.  Neurological 
examination was unremarkable.  The impression was migraine 
headaches now in better control.  He was given a refill of 
medication prescribed for migraines and instructed to 
continue to take it as previously instructed.

The next record of treatment pertaining to headaches is dated 
in August 2002.  At that time, the dosage of the medication 
prescribed for migraine headaches was increased from 25 mg to 
75 mg.

Subsequent treatment records dated to January 2005 show that 
the Veteran complained of headaches that lasted for longer 
periods of time than they previously had and that were 
greater in both intensity and frequency than they had 
previously been, occurring approximately 8 to 10 times per 
month.  

In his September 2004 substantive appeal, the Veteran stated 
that his migraine headaches had become more intense and that 
the frequency of his headaches had increased.  He stated that 
he had a headache all of the time, and that his headaches 
usually became full blown migraine within moments.  The 
headaches were negatively impacting his job, as he more 
frequently had to call in sick or take time off due to the 
headaches.

In January 2005 testimony before the RO, the Veteran stated 
that he was currently taking Imitrex for control of his 
migraine headaches.  He stated the dosage had been increased 
to account for the worsening severity, such that he was now 
taking 4 pills consisting of more milligrams twice per day.  
He explained that the medication regimen was in part 
preventative, as he could only take a certain number of the 
pills in a day.  He stated that when he had a migraine 
headache, he was not able to function in any capacity.  When 
a headache came on while he was working, he frequently had to 
stop working and go home.  In such instances, either his boss 
or other mail carriers would take the rest of his route.  
Frequently in those instances he also would not be able to 
work the following day due to a continued migraine.  He 
estimated that he took 3 to 4 sick days per month due to his 
migraine headaches.

On VA neurological examination in January 2005, the Veteran 
stated that he continued to get migraine headaches 
approximately 5 times per month.  He described the headaches 
as lasting between 36 and 48 hours, at peak within 4 to 6 
hours he would have 10/10 pain which was debilitating.  He 
denied experiencing nausea but stated that he did have 
photophobia and phonophobia.  During a headache, he was able 
to carry out activities of daily living such as dressing, 
feeding himself, urination, and defecation, but was unable to 
do all other activities.  He was diagnosed with chronic 
migraine headaches with poor response to multiple attempts of 
preventative therapy.  He currently experienced moderate to 
severe impairment secondary to the migraine headaches.

Given that the August 18, 2002, record of treatment 
demonstrates that the dosage of medication prescribed for the 
Veteran's migraine headaches was increased as a result of his 
complaints of increased severity and frequency, and his lay 
testimony demonstrates complaints virtually identical to 
those demonstrated at the time of the January 12, 2005, VA 
examination, the Board finds that the Veteran's migraine 
headaches were very frequent, were productive of completely 
prostrating and prolonged attacks, and were productive of 
severe economic inadaptability as of August 19, 2002, 
entitling him to an increased rating of 50 percent as of 
August 19, 2002.  There are no ascertainable differences in 
the severity of his migraine headaches on August 19, 2002, as 
compared to January 12, 2005.  For this reason, the Board 
finds that the Veteran is entitled to an earlier effective 
date of August 19, 2002, for the award of a 50 percent 
disability rating under DC 8100.

With regard to whether the evidence dated prior to August 19, 
2002, supports the award of an effective date earlier than 
August 19, 2002, the Board finds that it does not.  The May 
2002 treatment record shows that the Veteran reported an 
improvement in the severity and frequency of his headaches, 
and does not otherwise demonstrate that the severity and 
frequency of his headaches were commensurate with a 50 
percent rating.  There are no other treatment records or lay 
statements dated within the year prior to the date the 
Veteran filed his claim for an increased rating.

As the evidence does not show that the Veteran's migraine 
headaches met the criteria for a 50 percent rating prior to 
August 19, 2002, an effective date earlier than August 19, 
2002, for the 50 percent evaluation is not warranted.  The 
benefit-of-the-doubt rule has been considered in making this 
decision.


ORDER

An increased rating of 40 percent for a low back disability 
is granted.

A 10 percent rating for painful limitation of flexion of the 
left knee is granted.

A separate 10 percent rating for instability of the left knee 
is granted.

Subject to the law and regulations governing payment of 
monetary benefits, an earlier effective date of August 19, 
2002, for the award of a 50 percent disability rating for 
migraine headaches with syncope is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for a 
cervical spine disability and the application to reopen the 
previously denied claim of entitlement to service connection 
for a right knee disability.

The Veteran contends that his cervical spine disability is 
the result of the same injury in which he sustained his 
service-connected low back disability.  The record in this 
regard reflects that in February 1990, the Veteran complained 
of low back pain after lifting a cable.  The assessment was 
probable mechanical low back pain.  He was given light duty 
and advised to return for follow up as needed.  Subsequent 
treatment records demonstrate that he continued to complain 
of low back pain.  His service treatment records do not 
demonstrate complaints of neck pain.  

Post-service clinical records reflect that in June 2000 the 
Veteran sought treatment for complaints of neck pain that had 
persisted for the past three to four weeks.  He stated that 
he had seen a different physician two weeks earlier, who had 
X-rayed his neck and found no acute skeletal defects.  He was 
prescribed pain medication but his symptoms had not resolved.  
At the time he again sought treatment, physical examination 
revealed tenderness over the lateral neck but full range of 
motion of the neck.  X-ray examination in October 2002 
revealed some loss of disc height at the C3-4 level.  In 
November 2002, the Veteran again sought treatment for neck 
pain, following a work-related motor vehicle accident 
approximately one week earlier.  MRI examination revealed  
large, left-sided disc herniations at the C3-4 and C4-5 
levels.  The assessment was motor vehicle accident with 
aggravation of pre-existing cervical condition.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
record clearly reflects that the Veteran had a pre-existing 
cervical spine disability at the time he re-injured his neck 
in the 2002 motor vehicle accident.  The Veteran is competent 
to report the incurrence of a neck injury in service, as that 
injury is capable of lay observation. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board 
additionally finds the Veteran's testimony in this regard to 
be credible.  To date, no medical professional has opined as 
to the relationship between the current neck disability and 
the Veteran's period of active service.  However, the Veteran 
has not yet been afforded a VA examination.  Accordingly, it 
remains unclear to the Board whether the Veteran's current 
cervical spine disability is at least in part related to the 
injury sustained in service.  As a VA examiner has not yet 
had the opportunity to review the Veteran's claims folder and 
render an opinion as to whether the Veteran's current 
cervical spine disability is related to an injury sustained 
in service, and such a relationship is unclear to the Board, 
a remand for an examination and etiological opinion is 
necessary to adjudicate the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Next, with respect to the application to reopen the 
previously denied claim of entitlement to service connection 
for a right knee disability, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2008); Woehlaert v. Nicholson, 21 Vet. App. 
456, 460-61 (2007).  In this case, however, VA did provide 
the Veteran with an examination in June 2006 addressing 
whether his right knee disability was related to his active 
service, including to his service-connected left knee 
disability.  As a result of that examination, the examiner 
opined that there was no causal relationship between the 
Veteran's right knee and his service-connected left knee but 
did not provide a rationale for so determining.  The failure 
to provide a rationale rendered the opinion inadequate for 
rating purposes.  Although VA was not required in this 
instance to provide the Veteran with an examination, once an 
examination is provided, it must be adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  Because the 
examination provided to the Veteran was inadequate, a remand 
for an additional examination and opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a joints 
examination.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination. The examiner should 
specifically opine as to the following:  

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's current cervical 
spine disability is at least in part 
related to or had its onset in 
service, to specifically include the 
reported in-service injury sustained 
while lifting cable?  

b.  Is it at least as likely as not 
that the Veteran's migraine 
headaches are caused by his cervical 
spine disability?

c.  Is it at least as likely as not 
that the Veteran's current right 
knee disability first manifested 
during active service, based upon 
service treatment records 
documenting complaints of bilateral 
knee pain?  If not, is it at least 
as likely as not that his right knee 
disability was caused or aggravated 
by his service-connected left knee 
disability?  

In rendering these opinions, the 
examiner must consider the statements 
of the Veteran and as to the onset of 
the cervical spine and right knee 
disabilities, to include his report as 
to continuity of symptomatology.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that the examination 
was inadequate where the examiner did 
not comment on the Veteran's report of 
in-service injury and instead relied on 
the service treatment records to 
provide a negative opinion).

The rationale for the opinions, with 
citation to relevant medical findings, 
must be provided in a legible report.

2. Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.



The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


